DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 17/125,086 filed on 12/17/2020.
Status of claims:
Claims 1-20 are pending in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagat et al. (US PGPUB 20160292192) “Bhagat” in view of Cornish et al. (US Patent 9424289) “Cornish”.
Regarding claim 1, Bhagat teaches a computer-implemented method comprising: obtaining a metrics data message associated with a product, wherein the metrics data message has a first format and comprises a schema version and a type of the product ([0015]: The system is directed to analyzing the evolution of schema in a multi-tenant environment using schema versioning and schema evolution. Each record is tagged with a schema version number (schema version), and the schema definition for that schema version number is stored separately. Whenever a change is made affecting the schema such as, for example, adding a new product, object, or attribute, a new schema version number is created. [0065] FIG. 6 is a flow diagram illustrating a method 600, in accordance with an example embodiment, of performing schema evolution. At operation 602, primary data (metrics data message) is received from a first tenant in a computer network, the primary data formatted (first format) based on a first version (schema version) of a schema.); identifying one of a plurality of schema definitions for the metrics data message based at least in part on the schema version and the type of the product ([0065]: At operation 604, a schema definition is obtained for the first version of the schema. Then, at operation 606 the primary data is parsed. This parsing may include, for example, storing a schema version number for the first version of the schema…At operation 608, a schema definition for a most recent version of the schema is obtained using the schema version number for the first version of the schema. Thus, a plurality of schema definitions are obtained for the primary data that each is related to the schema versions and the content of the data); converting the metrics data message into a second format based on the identified schema definition ([0065]: Then schema evolution is applied to the primary data at operation 610. This may involve applying one or more transforms to the primary data, the one or more transforms created using the schema definition for the most recent version of the schema and the schema definition for the first version of the schema, causing the primary data to be converted to the most recent version of the schema.); and storing the converted metrics data message in a metrics database ([0065]: At operation 612, the converted primary data is indexed. Thus, the final version of the data is stored within  the system ); wherein the method is performed by at least one processing device comprising a processor coupled to a memory ([0083] The example computer system 800 includes a processor 802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), a main memory 804, and a static memory 806, which communicate with each other via a bus 808).
Bhagat does not explicitly teach wherein the second format removes at least some redundant data from the metrics data message.
Cornish teaches the second format removes at least some redundant data from the metrics data message (Fig. 5A-5C & Col 8 line 24-30: FIG. 5A depicts an example annotated version of a schema, in accordance with an embodiment of the present invention. In the depicted illustration, annotated schema 510 is a version of a schema that annotation function 120 has annotated and stored to a repository, such as schema version database 160. In the depicted illustration schema 515 represents the particular version of the schema… Col 8 line 42-56: FIG. 5C depicts an example of a populated value structure wherein the populated value structures store data in a form that is independent from the particular schema version associated with the data structure instance from which the data was obtained. As depicted, value structure 550 is a value structure populated by using the values from data structure instance 530 and annotated schema 510. Value structure 550 includes field identifier instances (F1.1, F2.1, F3.1, etc.) corresponding field identifiers (F1, F2, etc.) which match field identifiers 520 (see FIG. 5A). Values have been extracted from data structure instance 530 according to annotated schema 510, and stored to value structure 550). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Cornish  teachings in the Bhagat system. Skilled artisan would have been motivated to incorporate updating schema version to eliminate data redundancy taught by Cornish in the Bhagat system to reduce the amount of unwanted data in a storage system thus improves the system’s overall capacity and improves the data retrieval process. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Bhagat in view of Cornish teaches all of the limitations of claim 1. Bhagat does not explicitly teach wherein the metrics data message further comprises: an object type; and one or more objects corresponding to the object type.
Cornish teaches the metrics data message further comprises: an object type; and one or more objects corresponding to the object type (Col 8 line 21-37: Annotated schema may be presented to a user, along with a list of previously stored field identifiers and their associated schema fields… Fig 5A-5C: For example in figure 5B, data structure instance 530 shows that there are several object types such as name and phone number and there are corresponding object provided with the object type).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Cornish  teachings in the Bhagat system. Skilled artisan would have been motivated to incorporate object type and corresponding object taught by Cornish in the Bhagat system to enhance the index process and to improve the data organization within a storage system. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 3, Bhagat in view of Cornish teaches all of the limitations of claim 2. Bhagat does not explicitly teach wherein the identifying is further based on the object type.
Cornish teaches the identifying is further based on the object type (Col 8 line 30-32 & line 48-54: Field identifiers 520 have been assigned to schema 515 via user input or annotation function 120… Value structure 550 includes field identifier instances (F1.1, F2.1, F3.1, etc.) corresponding field identifiers (F1, F2, etc.) which match field identifiers 520 (see FIG. 5A). Values have been extracted from data structure instance 530 according to annotated schema 510, and stored to value structure 550. Thus, the updated value structure is included with objects corresponding to object types that are identified with field identifiers by the user initially so object type is associated with the process of identifying the schema definitions). Please refer to claim 2 for the motivational statement. 
Regarding claim 4, Bhagat in view of Cornish teaches all of the limitations of claim 2. Bhagat does not explicitly teach wherein each of the one or more objects comprises: a name for each of one or more properties associated with the object type; and a value for each of the one or more properties.  
Cornish teaches each of the one or more objects comprises: a name for each of one or more properties associated with the object type; and a value for each of the one or more properties (Col 8 line 51-66: Value structure 550 includes field identifier instances (F1.1, F2.1, F3.1, etc.) corresponding field identifiers (value for each property) which match field identifiers 520 (see FIG. 5A). Values have been extracted from data structure instance 530 according to annotated schema 510, and stored to value structure 550. In value structure 550, such values include “Fred Jones,” “+44306999012,” “+447700987654,” and F2.fwdarw.F2.1. Value structure 550 includes “fieldInstances” “fieldInstanceValues” and “expression” as features of the data structure. “expression” is used to store a scalar value, such as “Fred Jones.” “fieldInstances” is a map structure storing an ordered list of field instance identifiers representing instances of a given field, keyed against an associated field identifier. “fieldInstanceValues” represents a map structure storing value structures keyed against field instance identifiers. Thus, the system does contain a value and a name for each object type). Please refer to claim 2 for the motivational statement.
Regarding claim 5, Bhagat in view of Cornish teaches all of the limitations of claim 4. Bhagat does not explicitly teach wherein the identified schema definition defines an order of the one or more properties within the one or more objects.
Cornish teaches the identified schema definition defines an order of the one or more properties within the one or more objects (Fig. 5B-5C &  Col 8 line 51-66: Values have been extracted from data structure instance 530 according to annotated schema 510, and stored to value structure 550. In value structure 550, such values include “Fred Jones,” “+44306999012,” “+447700987654,” and F2.fwdarw.F2.1… Fig. 5B-5C also show that for each object type, such as name or phone number, an order of properties is provided for each respective object type). Please refer to claim 2 for the motivational statement.
Regarding claim 5, Bhagat in view of Cornish teaches all of the limitations of claim 4. Bhagat does not explicitly teach wherein the redundant data comprise multiple instances of the name for a given one of the properties across at least two of the objects of the metrics data message, and wherein said converting comprises: mapping the value from each of the at least two objects for the given one of the properties to a single instance of the name for the given one of the properties.
Cornish teaches the redundant data comprise multiple instances of the name for a given one of the properties across at least two of the objects of the metrics data message, and wherein said converting comprises: mapping the value from each of the at least two objects for the given one of the properties to a single instance of the name for the given one of the properties (Col 8 line 51-66: Values have been extracted from data structure instance 530 according to annotated schema 510, and stored to value structure 550. In value structure 550, such values include “Fred Jones,” “+44306999012,” “+447700987654,” and F2.fwdarw.F2.1. Value structure 550 includes “fieldInstances” “fieldInstanceValues” and “expression” as features of the data structure. “expression” is used to store a scalar value, such as “Fred Jones.” “fieldInstances” is a map structure storing an ordered list of field instance identifiers representing instances of a given field, keyed against an associated field identifier. “fieldInstanceValues” represents a map structure storing value structures keyed against field instance identifiers. In other embodiments, value structures, such as value structure 550 may comprise a different data structure, provided context and value information may be stored for retrieval and use by instance generation function 140…For example in Fig.5C, multiple instances of properties such as phone number are mapped to a field identifier such as F3 for the properties). Please refer to claim 2 for the motivational statement.
Regarding claim 7, Bhagat in view of Cornish teaches all of the limitations of claim 1. Bhagat further teaches wherein the plurality of schema definitions is defined based on at least one of: a plurality of product types; a plurality of schema versions; and a plurality of object types ([0050]: The schema version number may identify the version of the schema, and thus may uniquely correspond to a specific definition for the schema…[0051]: Schema version number includes a major number (to signify a major change in the schema) and a minor number (to signify a minor change in the schema). For example, the schema version number 4.2 would have a major number of 4, indicating that this is the fourth major update, and a minor number of 2, indicating that this is the second minor update of the fourth major update… [0052]: The most recent schema definition for the schema indicated by the schema version number is read. This may be accomplished by retrieving the schema definition having the latest (e.g., highest) version number. Then schema evolution is applied to convert the data from the current schema definition to the latest schema definition by a transformation component. Thus, schema definitions are associated to schema versions and each version can have a corresponding format that current data can update to).  
Regarding claim 8, Bhagat in view of Cornish teaches all of the limitations of claim 1. Bhagat further teaches the method further comprising: monitoring the metrics database; and adjusting a configuration of a computing environment comprising the product based on the monitoring ([0065]: A schema definition for a most recent version of the schema is obtained using the schema version number for the first version of the schema. Then schema evolution is applied to the primary data at operation. This may involve applying one or more transforms to the primary data, the one or more transforms created using the schema definition for the most recent version of the schema and the schema definition for the first version of the schema, causing the primary data to be converted to the most recent version of the schema. Thus, the data is monitored and updated to the recent schema version accordingly when needed and changes made is data format can change the computing environment).
Regarding claim 9, Bhagat in view of Cornish teaches all of the limitations of claim 8. Bhagat further teaches wherein the product comprises at least one of: a storage product, a storage area network product, and a converged product ([0015]: In an example embodiment, evolution of schema in a multi-tenant environment is performed using schema versioning and schema evolution. Each record is tagged with a schema version number, and the schema definition for that schema version number is stored separately. Whenever a change is made affecting the schema (such as, for example, adding a new product, object, or attribute), a new schema version number is created. Thus, a product such as a converged product can be associated with the schema version).  
Regarding claim 10, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 11, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 12, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 13, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 14, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 15, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 16, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 17, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings
Regarding claim 18, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 19, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 20, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153